Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 1 of 22




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA

   (1) WAYNE BROWN,

                  Plaintiff,                                 Case No. 19-cv-00538-JED-FHM

          v.
                                                             COMPLAINT
   (1) CITY OF TULSA; and (2) CHARLES W.                     [Civil Rights Action, 42 U.S.C. § 1983]
   JORDAN, individually and in his official
   capacity as Chief of Police, Tulsa Police                 Demand for Jury Trial
   Department;

                  Defendants.


         Plaintiff Wayne Brown, by and through his undersigned counsel, brings this Complaint

  against the above-named Defendants, their employees, agents, and successors in office, and in

  support thereof alleges the following upon information and belief:

                                          INTRODUCTION

         1.      This case seeks to protect and vindicate fundamental constitutional rights. It is a

  civil rights action brought under the First and Fourteenth Amendments to the United States

  Constitution and 42 U.S.C. § 1983, challenging Defendants’ termination of Plaintiff on account

  of the content and viewpoint of his speech, which was made as a private citizen commenting

  upon matters of public concern.

         2.      On or about September 4, 2019, Defendants, acting under color of state law,

  terminated Plaintiff’s employment as a police officer with the City of Tulsa Police Department

  (hereinafter “TPD”) because of the content and viewpoint of certain social media posts allegedly

  made by Plaintiff several years prior to the City hiring him as a police officer.

         3.      “It is well settled that ‘a State cannot condition public employment on a basis that

  infringes the employee’s constitutionally protected interest in freedom of expression.’” Garcetti

  v. Ceballos, 547 U.S. 410, 413 (2006) (quoting Connick v. Myers, 461 U.S. 138, 142 (1983));


                                                  -1-
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 2 of 22




  Rankin v. McPherson, 483 U.S. 378, 383 (1987) (“[A] State may not discharge an employee on a

  basis that infringes that employee’s constitutionally protected interest in freedom of speech.”);

  City of San Diego v. Roe, 543 U.S. 77, 80 (2004) (same).

         4.      Plaintiff seeks a declaration that Defendants violated his clearly established

  constitutional rights as set forth in this Complaint; a declaration that the termination of Plaintiff’s

  employment as a police officer with the TPD was unlawful; an injunction enjoining the

  enforcement of Defendants’ unconstitutional acts, policies, practices, procedures, and/or customs

  that were the moving force behind the violation of Plaintiff’s constitutional rights as set forth in

  this Complaint; an injunction expunging all paperwork or references from Plaintiff’s personnel

  file related to the incident giving rise to Defendants’ violation of his constitutional rights as set

  forth in this Complaint and prohibiting the use of any such paperwork or references in any future

  employment matter; and an award of compensatory and nominal damages. Plaintiff also seeks

  an award of his reasonable costs of litigation, including attorney’s fees and expenses, pursuant to

  42 U.S.C. § 1988 and other applicable law.

                                   JURISDICTION AND VENUE

         5.      This action arises under the Constitution and laws of the United States.

  Jurisdiction is conferred on this Court pursuant to 28 U.S.C. §§ 1331 and 1343.

         6.      Plaintiff’s claims for declaratory and injunctive relief are authorized by 28 U.S.C.

  §§ 2201 and 2202, by Rules 57 and 65 of the Federal Rules of Civil Procedure, and by the

  general legal and equitable powers of this Court.

         7.      Plaintiff’s claims for compensatory and nominal damages are authorized under 42

  U.S.C. § 1983 and by the general legal and equitable powers of this Court.

         8.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the




                                                   -2-
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 3 of 22




  events or omissions giving rise to Plaintiff’s claims occurred in this district.

                                              PLAINTIFF

         9.      Plaintiff Wayne Brown is an adult citizen of the United States. He resides in

  Claremore, Oklahoma. Plaintiff is a Christian.

         10.     Prior to Defendants’ actions giving rise to the constitutional violations set forth in

  this Complaint, Plaintiff had a stellar reputation as a candidate at the police academy and as a

  police officer conducting his field training. Defendants’ public firing of Plaintiff has irreparably

  harmed Plaintiff’s reputation.

                                            DEFENDANTS

         11.     Defendant City of Tulsa (hereinafter “City”) is a municipal entity organized and

  existing under the laws of the State of Oklahoma. The City is a municipal corporation with the

  right to sue and be sued.

         12.     The City, through its officials, including Defendant Jordan, is responsible for

  creating, adopting, approving, ratifying, and enforcing the rules, regulations, policies, practices,

  procedures, and/or customs of the City and its police department, the TPD, including the

  policies, practices, procedures, and/or customs that violated Plaintiff’s constitutional rights as set

  forth in this Complaint.

         13.     The City approved of and ratified the acts, policies, practices, customs, and/or

  procedures of its police department and its police officers, including the actions of Defendant

  Jordan, that deprived Plaintiff of his fundamental constitutional rights as set forth in this

  Complaint.

         14.     Defendant Charles W. “Chuck” Jordan is the Chief of Police for the TPD. At all

  relevant times, Defendant Jordan was an agent, servant, and/or employee of the City, acting




                                                   -3-
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 4 of 22




  under color of state law. As the Chief of Police, Defendant Jordan is responsible for creating,

  adopting, approving, ratifying, and enforcing the rules, regulations, policies, practices,

  procedures, and/or customs of the TPD, including the policies, practices, procedures, and/or

  customs that violated Plaintiff’s constitutional rights as set forth in this Complaint. Defendant

  Jordan is sued individually and in his official capacity as the Chief of Police.

                                       STATEMENT OF FACTS

          15.     On or about October 24, 2018, Major Ryan Perkins of the TPD informed Plaintiff

  that he was selected for the Tulsa Police Academy.

          16.     It was Plaintiff’s life-long dream to become a uniformed police officer. The news

  of his selection for the police academy was received with great joy and anticipation.

          17.     On or about January 22, 2019, Plaintiff commenced his employment with the

  TPD.

          18.     Prior to and during his time at the police academy, Plaintiff was subject to close

  scrutiny and background investigations to ensure that he had the character, demeanor, and

  temperament to become a uniformed police officer, which he does.

          19.     At no time has Plaintiff ever discriminated against anyone on account of his or her

  race, religion, or other protected class. At no time has Plaintiff engaged in any conduct that

  exhibited an unlawful or otherwise discriminatory bias against any race, religion, or other

  protected class.

          20.     The police academy is twenty-eight weeks long. It is rigorous, and it is designed,

  in large part, to test the character of the candidates.

          21.     Plaintiff successfully completed the police academy on or about August 2, 2019.




                                                    -4-
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 5 of 22




         22.     At no time while he was attending the police academy did Plaintiff ever

  discriminate against anyone on account of his or her race, religion, or other protected class nor

  did he engage in any conduct that exhibited an unlawful or otherwise discriminatory bias against

  any race, religion, or other protected class.

         23.     At no time while he was attending the police academy did Plaintiff engage in any

  conduct unbecoming an officer or police employee.

         24.     On or about August 6, 2019, Plaintiff began field training with his field training

  officer, TPD Officer Jim Tornberg.

         25.     Plaintiff’s shift assignment was Tuesday through Friday, 1400 to 2400 (2 p.m. to

  midnight).

         26.     At no time during his field training did Plaintiff ever discriminate against anyone

  on account of his or her race, religion, or other protected class nor did he engage in any conduct

  that exhibited an unlawful or otherwise discriminatory bias against any race, religion, or other

  protected class.

         27.     At no time during his field training did Plaintiff take any action that was

  inconsistent with his Oath of Office and Value Oath.

         28.     At no time during his field training did Plaintiff engage in any conduct

  unbecoming an officer or police employee.

         29.     During his time at the academy and during his field training, Plaintiff’s

  performance as a candidate and his performance as a police officer were exemplary. Plaintiff’s

  actions demonstrated that he was well qualified to serve as a uniformed police officer with the

  TPD.




                                                  -5-
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 6 of 22




         30.     On or about September 4, 2019, Defendants terminated Plaintiff’s employment as

  an officer with the TPD based on the content and viewpoint of social media posts allegedly

  posted by Plaintiff on his Facebook page (“Duke Brown”) several years prior to his hiring by the

  TPD.

         31.     Upon information and belief, Defendants terminated Plaintiff’s employment at the

  urging of Marq Lewis, a local, radical, left-wing, political activist and agitator who has disdain

  for white police officers and hatred for President Donald Trump, considering both to be racists.

         32.     Marq Lewis, and/or those working in association with him, including the Council

  on American-Islamic Relations-Oklahoma (“CAIR-OK”), made a complaint about Plaintiff’s old

  Facebook posts to Defendants, who fired Plaintiff shortly thereafter as a result.

         33.     “Within one hour and fifteen minutes of receiving the complaint the officer was

  terminated,” TPD Sergeant Shane Tuell told reporters, referring to the firing of Plaintiff.

         34.     On September 4, 2019, at 8:44 a.m., Marq Lewis posted on his Facebook page the

  following: “Update: Received confirmation from 2 sources that Duke Brown has been

  terminated.” “Duke Brown” is Plaintiff. “Duke” is a nickname he uses.

         35.     In his Facebook post, Marq Lewis falsely asserts that “Brown has biases towards

  people who practice Islam and Black Americans.”

         36.     In his Facebook post, Marq Lewis complains about three “very offensive social

  media images” that he and/or those associated with him searched out on Plaintiff’s Facebook

  page. Marq Lewis describes these images as follows (typographical errors are in the original):

         “Image of The president riding a lion with the Confederate flag.”

         “Image of the a fist, acknowledging a fight against the religious faith, Islam.”




                                                  -6-
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 7 of 22




         “Image of the punisher with crosshairs. The image originated from the American sniper

         Chris Kyle who was very controversial with killing Iraqi citizens along with killing

         American citizens during Katrina.”

         37.     Plaintiff was informed of his termination on September 4, 2019, by TPD Captain

  Thom Bell, TPD Captain Luke Sherman, and two officers from TPD Internal Affairs.

         38.     At approximately 2:05 p.m., Plaintiff was told by Captain Bell to come in the

  meeting room where Captain Sherman and the Internal Affairs officers were waiting.

         39.     Upon Plaintiff’s entry into the room, the door was closed behind him by Captain

  Sherman, and Plaintiff was instructed to remove his gun belt by Captain Bell.

         40.     Plaintiff removed his gun belt as ordered and handed it to the Internal Affairs

  officer to his immediate left, who then laid it on the table.

         41.     Plaintiff was told to sit down. He complied. He was then handed an Interoffice

  Correspondence from Defendant Jordan dated September 4, 2019, the subject of which is

  “Personnel Order #19-257 Termination,” and told to read it. A true and accurate copy of the

  Interoffice Correspondence is attached to this Complaint as Exhibit A.          Plaintiff read the

  correspondence, which stated that his employment with the TPD was “hereby terminated

  effective immediately.”

         42.     The Interoffice Correspondence made clear that Plaintiff’s employment was

  terminated because the TPD “was made aware of social media postings made by [Plaintiff] that

  violate Department Rules & Regulations and Policies and Procedures.” See Exhibit A.

         43.     Accordingly, the basis for Plaintiff’s termination was the following TPD policy:

  Policy and Procedure 31-324 (Social Media and Networking) Procedures C.6., which states,

  “Department personnel should be mindful that their speech, when using social media, is public




                                                   -7-
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 8 of 22




  and becomes part of the worldwide electronic domain. Therefore, adherence to the department’s

  code of conduct is required in the personal use of social media. In particular, department

  personnel are prohibited from posting speech containing obscene or sexually explicit language,

  images, acts, and statements or other forms of speech that ridicule, malign, disparage, or

  otherwise express bias against any race, religion, or protected class of individuals.” (hereinafter

  referred to as “Social Media Policy”).

         44.     However, the Personnel Policies and Procedures for the City state as follows:

         402. Prohibition Against Suspension, Removal or Demotion

         No person in the classified service shall be suspended, removed or demoted because of
         race, creed, color, religious or political beliefs or affiliations, except when such person
         advocates or belongs to an organization which advocates the overthrow of the
         government by force or violence (CSCA).

         45.     Plaintiff does not advocate or belong to an organization which advocates the

  overthrow of the government by force or violence.

         46.     During this meeting on September 4, 2019, and consistent with the Interoffice

  Correspondence, Plaintiff was told that his employment was being terminated because he

  violated the Social Media Policy.

         47.     Plaintiff was informed that he posted offending social media posts on his private

  Facebook page, and that these posts were sent by a complaining citizen to either the mayor’s

  office or Defendant Jordan’s office, he was unclear which.

         48.     Plaintiff asked if they (those responsible for the decision to fire him, including

  Defendant Jordan) were going to give him a chance to explain “his side of it,” and he was told by

  Captain Bell and the Internal Affairs officer to his immediate left that they were not there to

  listen to anything Plaintiff had to say and that he needed to sign the termination paper.




                                                  -8-
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 9 of 22




          49.    Plaintiff stated that this was not right and that he had done nothing wrong.

  Plaintiff asked if there was any way that he could talk to Defendant Jordan about this decision to

  terminate his employment.

          50.    The officers would not say whether Plaintiff would be given a chance to discuss

  the matter with Defendant Jordan. All they would say was that they would pass the message to

  him (Defendant Jordan), but they were not going to discuss anything further about this with

  Plaintiff.

          51.    Plaintiff was then told to strip off his vest and relinquish all of his credentials that

  were issued to him by the TPD. Plaintiff complied.

          52.    Plaintiff continued to try and talk with the officers about the matter, but they

  refused to speak with him. Plaintiff told them that the posts were three to six years old and that

  this decision to terminate his employment was complete “BS” and they knew it.

          53.    Earlier that day (at or about 11:11 a.m.) and prior to Plaintiff arriving at work, a

  friend forwarded to Plaintiff a copy of Marq Lewis’ Facebook post which referred to a number of

  old social media postings allegedly made by Plaintiff. In the post forwarded by Plaintiff’s friend,

  Marq Lewis falsely claims, inter alia, that “Officer Brown has biases towards people who

  practice Islam and Black Americans.”

          54.    Plaintiff did not have any indication that old posts appearing on his Facebook

  page were an issue until seeing the message sent to him by his friend. Upon seeing Marq Lewis’

  post, Plaintiff wasn’t sure what the forwarded message was all about or why Marq Lewis would

  be trolling his Facebook page for old posts. However, upon being confronted by Captain Bell

  and the other officers, Plaintiff understood that something was brewing behind the scenes and




                                                  -9-
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 10 of 22




   that his Facebook posts referenced by Marq Lewis were the posts that served as the basis for his

   firing.

             55.   Plaintiff asked the officers to please not make him do a “shame walk” in front of

   everyone as he left, and they agreed that they would make sure the hallways were clear so he

   could leave.

             56.   The officers told Plaintiff that he had to remove his shirt and that he was not

   allowed to leave with it. Plaintiff was completely devastated at this point. He signed the

   Interoffice Correspondence as directed, even though he did not want to. He was given a copy for

   his records.

             57.   Plaintiff told the officers that his patrol rifle was in the police car. The rifle was

   retrieved by one of the Internal Affairs officers. The officers cleaned out the police car and

   brought Plaintiff the items that he had purchased that were in the vehicle.

             58.   Plaintiff was then led out of the meeting room and out the back door.

             59.   Captain Bell instructed Plaintiff to bring whatever he had at his house to the

   division the next day so they did not have to come get it and embarrass Plaintiff any further.

   Plaintiff departed the Riverside Division totally dejected, embarrassed, and humiliated. He

   headed home realizing that his dream of being a police officer was over.

             60.   Plaintiff was understandably angered by the way this all transpired. He had

   successfully completed background checks, interviews, and other inspections of his character.

   He completed twenty-eight rigorous weeks of training at the police academy and nearly a month

   of field training as a police officer. He had committed himself to being the best police officer

   possible. Not once during this arduous process did anyone suspect Plaintiff of harboring any

   bias toward anyone, because he doesn’t. Not once during this arduous process did anyone




                                                   - 10 -
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 11 of 22




   complain to him about posts made three to six years ago on his Facebook page. Indeed,

   Defendant Jordan didn’t have the courage to confront Plaintiff personally or to allow Plaintiff an

   opportunity to discuss the matter with him. Instead, Defendant Jordan allowed a local political

   activist who was well known in the community, particularly amongst the police officers, as a

   person who harbors anti-police bias to cause Plaintiff’s firing based on the content and viewpoint

   of Plaintiff’s public issue speech made years prior to his hiring by the TPD.

             61.   The next day, September 5, 2019, around 1:00 p.m., Plaintiff returned to the

   Riverside Division to return the rest of the TPD property he had in his possession. Plaintiff met

   with Captain Bell, and he told the officer that his Bluetooth headphones were still in the police

   car and that he needed to retrieve them. Captain Bell directed Plaintiff to drive his personal

   vehicle around the back of the building to the parking lot, which he did. There, Captain Bell

   gave Plaintiff his headphones after retrieving them from the police vehicle.

             62.   After giving him his headphones, Captain Bell told Plaintiff, “On a personal note

   I didn’t want to do this (referring to Plaintiff’s termination) and I think its BS, but understand I

   have a job to do as well and best of luck to you in the future,” or words to that effect. Captain

   Bell also told Plaintiff that he was a good officer and they (the TPD) needed people like him.

   Plaintiff responded by saying, “Thank you,” and he shook Captain Bell’s hand. Plaintiff then

   departed the division and headed home for good.

             63.   Plaintiff was never given an opportunity to discuss the matter with Defendant

   Jordan.

             64.   Shortly after Plaintiff’s firing, news reports began circulating and social media

   erupted, condemning Plaintiff and vilifying him as a racist and an Islamophobe. For example, on




                                                  - 11 -
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 12 of 22




   September 6, 2019, CAIR-OK issued a press release titled, “CAIR-OK Applauds Termination of

   Tulsa Police Officer for Islamophobic Social Media Posts.”

             65.   CAIR-OK is an affiliate of CAIR-National. CAIR-National was an unindicted

   co-conspirator/joint-venturer in one of the largest terrorism financing trials prosecuted by the

   U.S. Government. Persons who oppose or are critical of CAIR’s nefarious, Islamists agenda are

   labeled by CAIR as “Islamophobes” in an effort to marginalize and ultimately silence their

   speech.

             66.   In response to a media inquiry, Sgt. Shane Tuell, TPD’s Public Information

   Officer, wrote: “Early yesterday morning the police department was notified of some

   questionable social media posts by one of our officers.           The Chief [Defendant Jordan]

   immediately ordered internal affairs to open an investigation, and within one hour and 15

   minutes of receiving the complaint the officer was terminated.”

             67.   Defendants confirmed with the media that Plaintiff was terminated because

   Defendants believed that Plaintiff violated the Social Media Policy prohibiting personnel “from

   posting forms of speech that express bias against any race, religion, or protected class of

   individuals.”

             68.   The social media posts that served as Defendants’ basis for terminating Plaintiff

   were posts that were posted or shared on Plaintiff’s Facebook page three to six years prior to the

   start of his employment with the TPD.

             69.   All of the Facebook posts at issue involve Plaintiff speaking as a private citizen

   commenting on a matter of public concern.

             70.   The three Facebook posts identified by Marq Lewis and which prompted

   Plaintiff’s termination include the following:




                                                    - 12 -
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 13 of 22




                  A.     An image of yet-to-be-president Donald Trump, which was posted on or

          about August 6, 2015:




                  B.     An image making the point that Americans (particularly Christians, such

   as Plaintiff, who will not convert or submit to Islam as a matter of religious conviction) will not

   surrender or submit to sharia-supremacism, which is a tyrannical form of government prevalent

   in countries such as Iran and a form of governance demanded by terrorist organizations such as

   ISIS and Al Qaeda. The image was posted on or about November 15, 2015:




                  C.     An image created by the famous American sniper and decorated war hero

   Chris Kyle superimposed over the American flag with a thin blue line—the flag image is



                                                 - 13 -
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 14 of 22




   associated with the “blue lives matter” movement. This image was posted on or about March 24,

   2016.




           71.    Additional images appearing in Marq Lewis’ Facebook post complaining about

   Plaintiff and that are attributable to Plaintiff appear below:

                  A.      An image of Michelle Obama with a message urging her to take her

   “South Chicago Values” and “Socialist Family” back to Chicago. The image was posted by

   “Prepare to Take America Back” and shared by Plaintiff on or about March 22, 2013:




                                                   - 14 -
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 15 of 22




                 B.      An image posted by “Police Officers” that was shared by Plaintiff on or

   about April 26, 2013, appearing as follows:




                 C.      An image posted by “Stop Islamization of the world” and shared by

   Plaintiff on or about March 25, 2013, appearing below. “Islamization” is a term used to describe

   sharia-supremacism, which, as noted, is a political movement of Islamists, as typically found in

   Sudan, Pakistan, and Iran, for example.




                 D.      An image posted in or about September 2014, appearing as follows:




                                                 - 15 -
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 16 of 22




                 E.      An image posted by “The Inmates of the Asylum” and shared by Plaintiff

   on or about March 19, 2013, appearing below. The quote is attributable to Darynda Jones, a

   New York Times bestselling author of the Charley Davidson series of paranormal romantic

   thrillers. The specific quote is from Jones’ Fourth Grave Beneath My Feet and a simple

   Google search reveals that it is commonly used, particularly by those who have an

   interest in murder mysteries.




                 F.      Marq Lewis also posted the following image of Plaintiff and a fellow

   officer that Plaintiff recently posted (August 15, 2019) to his Facebook page. Marq Lewis’

   purpose for sharing this image to his followers was to show them a picture of Plaintiff. This is




                                                - 16 -
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 17 of 22




   the only image of those listed by Marq Lewis that Plaintiff posted to Facebook while he was

   employed by the TPD:




          72.     All of the postings that served as the basis for terminating Plaintiff’s employment

   with the TPD were made years before Plaintiff was employed by the TPD.

          73.     It is false to equate the rejection of sharia-supremacism—a principle that guided

   and motivated the terrorists to kill innocent Americans on 9/11, as just one example—with bias

   against Islam in general. Because someone rejects Nazism, for example, does not mean that the

   person is biased against all Germans (and national origin is a protected class).

          74.     Our nation’s fight against ISIS, Al Qaeda, and the Taliban is, at its core, a fight

   against sharia-supremacism—a reason why it was so important to destroy the caliphate that ISIS

   claimed it was creating.

          75.     Islamists overseas have mercilessly persecuted and murdered Christians. Many

   Chaldean Christians, as just one example, have fled Iraq because of this persecution.

          76.     Contrary to the opinion of those who oppose President Trump—people like Marq

   Lewis—a person is not a racist simply for supporting our duly elected President.

          77.     Each of the offending Facebook posts constitutes speech made by Plaintiff as a

   private citizen commenting on matters of public concern.


                                                  - 17 -
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 18 of 22




          78.     Each of the subjects represented in the offending Facebook posts constitutes

   public issue speech.

          79.     None of the offending speech contains obscene or sexually explicit language,

   images, or acts, and none of the offending speech ridicules, maligns, disparages or otherwise

   expresses bias against any race, religion, or protected class of individuals.

          80.     Each of the offending Facebook posts conveys a personal political or religious

   viewpoint.

          81.     None of the offending Facebook posts provide a scintilla of evidence that Plaintiff

   would unlawfully discriminate against anyone while he was serving as a police officer with the

   TPD. Indeed, Plaintiff has demonstrated through his actions that he possesses the ability,

   character, motivation, and skill to be an exceptional police officer.

          82.     Defendants terminated Plaintiff’s employment because a local political activist

   and his followers disagree with Plaintiff’s political and religious views.

          83.     Defendants’ termination of Plaintiff caused Plaintiff public humiliation,

   embarrassment, anger, and stress.       At times, Plaintiff would avoid going out in public,

   particularly with family and friends, because of this humiliation and embarrassment and his

   desire not to subject his family and friends to similar humiliation, harassment, or embarrassment

   on his account.

          84.     Defendants’ termination of Plaintiff has undermined the trust and confidence that

   the TPD police officers have in their leadership. Plaintiff’s firing demonstrates to the rank and

   file of the TPD that their leadership, in particular Defendant Jordan, will “throw them under the

   bus” to promote political correctness and to appease political activists like Marq Lewis and

   CAIR-OK. Defendants’ termination of Plaintiff erodes the esprit de corps of the TPD.




                                                   - 18 -
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 19 of 22




          85.     Defendants’ termination of Plaintiff’s employment did not advance any legitimate

   government interest and, in fact, was contrary to the government’s legitimate interests by

   undermining the confidence and trust that TPD officers have in their leadership.

          86.     Defendants’ termination of Plaintiff is contrary to any legitimate government

   interest in that it has impaired discipline by superiors and harmony among coworkers, it has had

   a detrimental impact on close working relationships for which personal loyalty and confidence

   are necessary, and it has thus impeded the performance of other officers and interfered with the

   regular operation of the TPD.

                                   FIRST CLAIM FOR RELIEF

                              (Freedom of Speech—First Amendment)

          87.     Plaintiff hereby incorporates by reference all stated paragraphs.

          88.     By reason of the aforementioned acts, policies, practices, procedures, and/or

   customs, created, adopted, and enforced under color of state law, Defendants have deprived

   Plaintiff of his right to freedom of speech in violation of the Free Speech Clause of the First

   Amendment as applied to the states and their political subdivisions under the Fourteenth

   Amendment to the United States Constitution and 42 U.S.C. § 1983.

          89.     Defendants terminated Plaintiff’s employment with the TPD based on the content

   and viewpoint of Plaintiff’s speech while Plaintiff was a private citizen commenting on matters

   of public concern.

          90.     Defendants’ Social Media Policy, facially and as applied to punish Plaintiff for

   his private speech, violates the Free Speech Clause of the First Amendment.




                                                 - 19 -
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 20 of 22




          91.     Defendants punished Plaintiff and retaliated against him because of the expression

   of his political and religious viewpoints, in violation of Plaintiff’s right to freedom of speech

   protected by the First Amendment.

          92.     By punishing and retaliating against Plaintiff for exercising his right to freedom of

   speech, Defendants have violated the Free Speech Clause of the First Amendment.

          93.     As a direct and proximate result of Defendants’ violation of the Free Speech

   Clause of the First Amendment, Plaintiff has suffered irreparable harm, including the loss of his

   fundamental    constitutional   rights,   adverse      employment    consequences,     humiliation,

   embarrassment, loss of revenue, loss of public reputation, and other compensable harm entitling

   him to declaratory and injunctive relief and damages.

                                   SECOND CLAIM FOR RELIEF

                            (Equal Protection—Fourteenth Amendment)

          94.     Plaintiff hereby incorporates by reference all stated paragraphs.

          95.     By reason of the aforementioned acts, policies, practices, procedures, and/or

   customs, created, adopted, and enforced under color of state law, Defendants deprived Plaintiff

   of the equal protection of the law guaranteed under the Equal Protection Clause of the Fourteenth

   Amendment to the United States Constitution and 42 U.S.C. § 1983.

          96.     Defendants’ termination of Plaintiff, which selectively targeted the content and

   viewpoint of Plaintiff’s speech and political beliefs, violated the Equal Protection Clause of the

   Fourteenth Amendment.

          97.     Defendants’ unlawful actions had a discriminatory effect on Plaintiff on account

   of Plaintiff’s political and religious beliefs in violation of the Equal Protection Clause of the

   Fourteenth Amendment.




                                                 - 20 -
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 21 of 22




          98.     Defendants chose to selectively enforce their policies, practices, procedures,

   and/or customs against Plaintiff out of an arbitrary desire to discriminate against Plaintiff

   because of the content and viewpoint of his political beliefs in order to appease those who

   oppose the content and viewpoint of Plaintiff’s political beliefs in violation of the Equal

   Protection Clause of the Fourteenth Amendment.

          99.     Under the Equal Protection Clause, not to mention the First Amendment itself,

   government may not grant the use of a forum to people whose views it finds acceptable, but deny

   use to those wishing to express less favored or more controversial views, which is what

   Defendants have done by terminating Plaintiff.

          100.    As a direct and proximate result of Defendants’ violation of the Equal Protection

   Clause, Plaintiff has suffered irreparable harm, including the loss of his fundamental

   constitutional rights, adverse employment consequences, humiliation, embarrassment, loss of

   revenue, loss of public reputation, and other compensable harm entitling him to declaratory and

   injunctive relief and damages.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff asks this Court:

          A)      to declare that Defendants violated Plaintiff’s constitutional rights as set forth in

   this Complaint;

          B)      to declare that the termination of Plaintiff’s employment as a police officer with

   the TPD was unlawful;

          C)      to enjoin the enforcement of Defendants’ unconstitutional acts, policies, practices,

   procedures, and/or customs that were the moving force behind the violation of Plaintiff’s

   constitutional rights as set forth in this Complaint;




                                                   - 21 -
Case 4:19-cv-00538-JED-FHM Document 2 Filed in USDC ND/OK on 10/09/19 Page 22 of 22




           D)      to expunge all paperwork or references from Plaintiff’s personnel file related to

   the incident giving rise to Defendants’ violation of his constitutional rights as set forth in this

   Complaint and prohibiting the use of any such paperwork or references in any future

   employment matter;

           E)      to award Plaintiff nominal and compensatory damages;

           F)      to award Plaintiff his reasonable attorney’s fees, costs, and expenses pursuant to

   42 U.S.C. § 1988 and other applicable law;

           G)      to grant such other and further relief as this Court should find just and proper.

                                      DEMAND FOR JURY TRIAL

           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby demands

   a trial by jury of all issues triable of right by a jury.

                                            Respectfully submitted,

                                            WOOD, PUHL & WOOD, PLLC

                                            /s/ Scott Wood
                                            Scott B. Wood, OBA No. 12536
                                            2409 E. Skelly Drive, Suite 200
                                            Tulsa, Oklahoma 74105
                                            Tel (918) 742-0808 / Fax (918) 742-0812

                                            AMERICAN FREEDOM LAW CENTER

                                            Robert J. Muise, Esq.* (P62849)
                                            P.O. BOX 131098
                                            Ann Arbor, Michigan 48113
                                            (734) 635-3756
                                            rmuise@americanfreedomlawcenter.org
                                            *Subject to admission pro hac vice

                                            Attorneys for Plaintiff Wayne Brown




                                                      - 22 -
